      Case 1:85-cr-00547-DKC Document 274 Filed 07/10/20 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

                                    :
UNITED STATES OF AMERICA
                                    :

     v.                             :   Criminal No. DKC 85-0547-001
                                        Civil Action No. DKC 16-2604
                                    :
MAURICE CORTEZ PROCTOR
                                    :

                           MEMORANDUM OPINION

     On September 26, 1986, Mr. Proctor was convicted of (I)

conspiracy to violate civil rights in violation of 18 U.S.C. § 241

(1982),   (II)   witness   tampering    in   violation   of   18   U.S.C.   §

1512(a)(2) and (3)(1982), (III) retaliating against a witness in

violation of 18 U.S.C. § 1513(b)(1982), and (IV) using a firearm

during and in relation to a “crime of violence” in violation of 18

U.S.C. § 924(c)(1982).     On November 13, 1986, he was sentenced to

a term of life imprisonment on Count One, a consecutive term of 10

years imprisonment on Count Two, another consecutive sentence of

10 years imprisonment on Count Three, and another consecutive term

of 5 years imprisonment on Count Four, for a total of life

imprisonment plus twenty-five years.

     On July 15, 2016, Petitioner filed a Motion to Vacate, Set

Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255.               That

Motion raised the issue of whether, in light of Johnson v. United

States, 135 S.Ct. 2551 (2015), his conviction for violating 18
       Case 1:85-cr-00547-DKC Document 274 Filed 07/10/20 Page 2 of 5



U.S.C. § 924(c) is invalid. (ECF No. 245).1             Johnson invalidated

the residual clause of the Armed Career Criminal Act.            Mr. Proctor

asserts that the decision also affects the § 924(c) definition of

crime of violence and that two of the alleged predicate crimes of

violence no longer qualify under the force clause.             Along with all

similar cases, the Motion was held in abeyance pursuant to Standing

Order 2016-03.2     That Order was entered because the application of

Johnson was, and remains, unclear in a variety of circumstances.

Instead of the trial court resolving such cases, resulting in

multiple appeals, the court, in consultation with the Federal

Public Defender and the United States Attorney, determined to use

a more orderly procedure to resolve the dozens, if not hundreds,

of such motions, based on the categories of situations in which

the issue arose.         The uncertainties included determining the

applicability of the decision to other statutes and the guidelines,

to define which predicate offenses were, and were not, crimes of

violence, and, as also pertinent to this case, whether, when a

conviction is predicated on multiple possible crimes of violence

and   one   or   more   of   them   no   longer   qualifies,   the   §   924(c)


      1The Fourth Circuit granted authorization to file a second
or successive motion. (ECF No. 244).

      2 Although this case is not on the initial list of stayed
cases, having been filed just before the Order was finalized, it
was subject to the stay.    Moreover, the stay was continued for
some cases even after the cases motivating the initial order were
resolved because of additional anticipated appellate decisions.
                                           2
         Case 1:85-cr-00547-DKC Document 274 Filed 07/10/20 Page 3 of 5



conviction invalid.            Eventually, the Public Defender entered an

appearance and filed a request to supplement the § 2255 motion

under     United   States       v.   Davis,     __   U.S.__,     139   S.   Ct.     2319

(2019)(conspiracy        not    a    crime     of   violence).       Simultaneously,

counsel filed a request to hold the motion in abeyance pending

resolution of another case pending in the Fourth Circuit.

        In Mr. Proctor’s case, the § 924(c) count alleged conspiracy

to commit a civil rights violation, witness tampering, and witness

retaliation as the predicate offenses.                    The supplemental motion

argues that conspiracy charged in count one does not constitute a

proper predicate crime of violence.                  As noted above, Mr. Proctor

was also convicted of all three predicate offenses, and the jury

did not designate the predicate offense or offenses on which it

relied.      Mr. Proctor contends that, inasmuch as there is an

ambiguity in which predicate or predicates on which the jury

verdict rests, the conviction must be vacated. A case is currently

pending in the Fourth Circuit that raises a similar, albeit not

identical, issue.        In United States v. Justin Eugene Taylor, Case

No.   19-7616,     the    Court      of   Appeals     granted    a   certificate      of

appealability on the following issues:                  (1) whether an 18 U.S.C.

§   924(c)    (2018)     conviction       is    subject    to   vacatur     where    the

indictment charged multiple predicates, one of which is invalid;

and (2) whether attempted Hobbs Act robbery, 18 U.S.C. § 1951(a)

(2018), categorically qualifies as a predicate crime of violence

                                                3
      Case 1:85-cr-00547-DKC Document 274 Filed 07/10/20 Page 4 of 5



for purposes of § 924(c).     Now, through counsel, Mr. Proctor also

claims that both of the other two alleged predicate offenses,

witness retaliation and witness tampering, fail to qualify as

crimes of violence.

     Mr. Proctor objects to the continued stay and seeks to

discharge the Public Defender.     He was earlier advised that, under

the circumstances, CJA counsel would not be appointed in place of

the Public Defender.      A simple disagreement on strategy is an

insufficient reason to replace counsel, particularly where counsel

is managing a large number of similar cases effectively and

efficiently.   The Public Defender will, however, be relieved of

any further duty to represent Mr. Proctor, who is now proceeding

pro se.

     The court does conclude, however, that it may be prudent to

continue the stay. While the conspiracy likely no longer qualifies

as a crime of violence, it is far from clear that the other

convictions do not, and the decision of the Fourth Circuit in

Taylor may clarify the proper analysis.       While the motion to stay

was filed on behalf of Mr. Proctor, the Government had no objection

and, indeed, many such joint motions have been granted in this

district. Accordingly, the Government will be given an opportunity

to weigh in on the matter, either filing an affirmative motion to

stay or stating that it has no objection to lifting the stay.          In



                                       4
      Case 1:85-cr-00547-DKC Document 274 Filed 07/10/20 Page 5 of 5



the latter case, the Government will be directed to file a response

to the motion to vacate.     A separate order will be entered.



                                            /s/
                                  DEBORAH K. CHASANOW
                                  United States District Judge




                                       5
